                      Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 1 of 24

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
 Southern
 ____________________             Texas
                      District of _________________
                                       (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                          Approach Resources Inc.
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer               5 ___1 – 0___ 4___ 2___ 4___ 8___ 1___ ___
                                           ___                                      7
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            6500 West Freeway Suite 800
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Fort Worth                 TX       76116
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Tarrant
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                 https://www.approachresources.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                        
                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 2 of 24

Debtor
                 Approach Resources Inc.
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above




                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              2 ___
                                            ___  1 ___
                                                    1 ___
                                                       1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         
                                                         ✔   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases        
                                         ✔ No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a                          See Rider 1                                                       Affiliates
      business partner or an             
                                         ✔ Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                             Southern District of Texas
                                                   District _____________________________________________ When
                                                                                                                             11/18/19
                                                                                                                             __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.
                                                                          19-36442
                                                   Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                      Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 3 of 24

Debtor         Approach Resources Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                       
                                       ✔ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.




12.   Does the debtor own or have      
                                       ✔ No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  
                                       ✔ Funds will be available for distribution to unsecured creditors.

                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                       
                                       ✔ 200-999



                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million            
                                                                        ✔ $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                      Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 4 of 24

Debtor          Approach Resources Inc.
               _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million               
                                                                            ✔ $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of      
                                        ✔   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                        
                                        ✔   I have been authorized to file this petition on behalf of the debtor.

                                        
                                        ✔   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                        11/18/2019
                                            Executed on _________________
                                                        MM / DD / YYYY


                                               /s/ Sergei Krylov
                                            _____________________________________________               Sergei Krylov
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                   Chief Executive Officer
                                            Title _________________________________________




18.   Signature of attorney
                                              /s/ David M. Bennett
                                            _____________________________________________              Date         11/18/2019
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                             David M. Bennett
                                            _________________________________________________________________________________________________
                                            Printed name
                                             Thompson & Knight LLP
                                            _________________________________________________________________________________________________
                                            Firm name
                                            1722 Routh St.
                                            _________________________________________________________________________________________________
                                            Number     Street
                                             Dallas
                                            ____________________________________________________            Texas
                                                                                                           ____________  75204
                                                                                                                        ______________________________
                                            City                                                           State        ZIP Code

                                             214-969-1700
                                            ____________________________________                            david.bennett@tklaw.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                             02139600
                                            ______________________________________________________  Texas
                                                                                                   ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
           Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 5 of 24




                                              Rider 1

       As of the date hereof, each of the entities listed below (the “Debtors”) filed a petition in
the Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of
the United States Code. The Debtors will move for joint administration of these cases under the
case number assigned to the chapter 11 case of Approach Resources Inc.

    1. Approach Resources Inc.

    2. Approach Midstream Holdings LLC

    3. Approach Oil & Gas Inc.

    4. Approach Operating, LLC

    5. Approach Delaware, LLC

    6. Approach Services, LLC

    7. Approach Resources I, LP




511851.000057 22776706.1
                    Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 6 of 24
Official Form 201A (12/15)

        [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
        pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
        Bankruptcy Code, this Exhibit AA@ shall be completed and attached to the petition.]

                                                                  [Caption as in Form 416B]


                             Attachment to Voluntary Petition for Non-Individuals Filing for
                                            Bankruptcy under Chapter 11

            1. If any of the debtor=s securities are registered under Section 12 of the Securities Exchange Act of
        1934, the SEC file number is _______________.
                                        CIK #: 0001405073


            2. The following financial data is the latest available information and refers to the debtor=s condition on
        ______________.
        November 18, 2019

              a. Total assets                                                                   $ 100,000,001 to $500,000,000

              b. Total debts (including debts listed in 2.c., below)                            $   100,000,001 to $500,000,000

              c. Debt securities held by more than 500 holders
                                                                                                                                  Approximate
                                                                                                                                  number of
                                                                                                                                  holders:

              secured        G    unsecured      G    subordinated         G    $
              secured        G    unsecured      G    subordinated         G    $
              secured        G    unsecured      G    subordinated         G    $
              secured        G    unsecured      G    subordinated         G    $
              secured        G    unsecured      G    subordinated         G    $

              d. Number of shares of preferred stock                                                                               10,000,000 authorized

              e. Number of shares common stock                                                                                     180,000,000 authorized



              Comments, if any:          There are zero (0) outstanding shares of preferred stock and 93,630,390 shares of common stock
        issued and outstanding.




              3. Brief description of debtor=s business:               The Debtors engage in the exploration, development, production and acquisition of
        unconventional oil and gas reserves in the Midland Basin of the greater Permian Basin in West Texas.




            4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
        5% or more of the voting securities of debtor:
        Wilks Brothers, LLC; SDW Investments, LLC




        Official Form 201A                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
           Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 7 of 24




                                 OFFICER’S CERTIFICATE

        The undersigned, the Chief Executive Officer of Approach Resources Inc. and its Debtor
Affiliates (the “Debtors”), does hereby certify the following as of the date hereof:

    a. I am a duly qualified and elected officer of the Debtors, and, as such, I am familiar with
       the facts herein certified and duly authorized to certify the same on behalf of the Debtors.

    b. attached as Annex A hereto is a true, correct and complete copy of the resolutions adopted
       by the Debtors on November 14, 2019 (the “Debtors’ Resolutions”) in accordance with the
       terms of the Debtors’ bylaws;

    c. such Debtors’ Resolutions have not been amended, modified or rescinded since adopted,
       and are in full force and effect as of the date hereof. There exists no other subsequent
       resolution of the Debtors’ board of directors relating to the matters set forth in the
       resolutions attached hereto.

        IN WITNESS WHEREOF, the undersigned has cause this certificate to be executed as of
    the date first set forth above.

         Executed this 18th day of November, 2019

                                      By: _/s/ Sergei Krylov______________
                                      Name: Sergei Krylov
                                      Title: Chief Executive Officer




511851.000057 22775933.2
Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 8 of 24




                           Annex A

                      Board Resolutions
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 9 of 24




                                APPROACH RESOURCES INC.

                               RESOLUTIONS TO BE ADOPTED
                               BY THE BOARD OF DIRECTORS

                                       NOVEMBER 14, 2019




         WHEREAS, the Board of Directors (the “Board”) of Approach Resources Inc., a Delaware
corporation (“Approach”), previously formed a committee of independent directors (the
“Committee”) to evaluate, negotiate and make recommendations to the Board with respect to a
potential transaction with Wilks Brothers, LLC and SDW Investments, LLC (together with any
affiliates, “Wilks”) as well as other financing alternatives and deleveraging transactions, including
without limitation (i) amendments or waivers to the covenants or other provisions of Approach’s
revolving credit facility, (ii) raising new capital in private or public markets and (iii) restructuring
Approach’s balance sheet either through an in-court Chapter 11 proceeding or through an out-of-
court agreement with creditors;

       WHEREAS, the Committee and the Board, (1) on behalf of Approach, (2) on behalf of
Approach in its capacity as the sole member of each of Approach Midstream Holdings LLC, a
Delaware limited liability company (“Approach Midstream”), Approach Operating, LLC, a
Delaware limited liability company (“Approach Operating”), Approach Delaware, LLC, a
Delaware limited liability company (“Approach Delaware”) and Approach Services, LLC, a
Delaware limited liability company (“Approach Services”), (3) on behalf of Approach in its
capacity as the sole shareholder of Approach Oil & Gas Inc., a Delaware corporation (“AOG”),
and (4) on behalf of Approach in its capacity as the sole member of the sole general partner of
Approach Resources I, LP, a Texas limited partnership (“Approach LP”, and together with
Approach Midstream, Approach Operating, Approach Delaware, Approach Services, AOG and
Approach, the “Approach Entities”), has studied the financial state of the Approach Entities,
including each Approach Entity’s liabilities and liquidity and the short-term and long-term
prospects available to each such Approach Entity;

        WHEREAS, the Committee and the Board have considered presentations by Approach’s
management team (“Management”) and financial, restructuring, and legal advisors (collectively,
the “Advisors”), including, but not limited to, materials regarding the liabilities and liquidity
situation of each Approach Entity, the strategic alternatives available to it, and the effect of the
foregoing on each Approach Entity’s business;

        WHEREAS, upon the resignation of representatives of Wilks from the Board, the
membership of the Committee fully constituted the membership of the Board, and the Board as of
the date hereof is comprised of only independent directors;




511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 10 of 24




       WHEREAS, the Board has had the opportunity to consult with Management and the
Advisors of the Approach Entities and fully consider each of the strategic alternatives available to
the Approach Entities;

        WHEREAS, the Board has unanimously determined that it is fair and reasonable to, and
in the best interests of, each Approach Entity and its stakeholders, to file with a federal bankruptcy
court voluntary petition for relief pursuant to chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) and attempt to enter into a secured and superpriority debtor-in-possession
revolving credit facility and has recommended that the Board authorize, ratify and approve the
filing by the Approach Entities of the Chapter 11 Cases (as defined below) under the Bankruptcy
Code in the Bankruptcy Court;

        WHEREAS, the Board has unanimously determined that it is fair and reasonable, and in
the best interests of, each Approach Entity and its stakeholders, at the discretion of the Board and
Management, and in consultation with the Advisors, to engage in a sales and marketing process of
the Approach Entities and all of their assets;

       WHEREAS, reference is made to that certain Senior Secured Super Priority Debtor-in-
Possession Credit Agreement (together with all exhibits, schedules, and annexes thereto, as
amended, amended and restated, supplemented or otherwise modified from time to time, the “DIP
Credit Agreement”) dated as of, or about, the date hereof, to be entered into by and among
Approach, as the borrower, the Approach Entities (other than Approach), as guarantors and as
debtors and debtors-in-possession under chapter 11 of the Bankruptcy Code, JPMorgan Chase
Bank, N.A., as administrative agent (the “DIP Agent”) and letter of credit issuer, and the lenders
from time to time party thereto (collectively, the “DIP Lenders”);

       WHEREAS, Approach has requested that the DIP Lenders provide a senior secured
debtor-in-possession revolving credit facility to Approach, a portion of which shall be used to roll
up revolving credit exposure of the DIP Lenders under the Prepetition Credit Agreement (as
defined in the DIP Credit Agreement);

      WHEREAS, the obligation of the DIP Lenders to make the extensions of credit to
Approach is subject to, among other things, the Approach Entities entering into the DIP Credit
Agreement and the Approach Entities satisfying certain conditions in the DIP Credit Agreement;

         WHEREAS, each Approach Entity will obtain benefits from the DIP Credit Agreement
and it is advisable and in the best interest of each Approach Entity that each Approach Entity enters
into the DIP Credit Agreement and performs its obligations thereunder; and

        WHEREAS, each Approach Entity will obtain benefits from the other Loan Documents
(as defined in the DIP Credit Agreement, the “DIP Loan Documents”) and it is advisable and in
the best interest of each Approach Entity that each Approach Entity enter into each DIP Loan
Document to which it is a party and to perform its obligations thereunder, including guaranteeing
the obligations of each Approach Entity under the DIP Loan Documents and granting security
interests in all or substantially all of its assets;




                                                  2
511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 11 of 24




Relating to the Chapter 11 Cases

        NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Board, it is
desirable and in the best interests of each Approach Entity, their creditors, and other parties-in-
interest, that each such Approach Entity shall be, and hereby is, authorized, empowered, and
directed to file or cause to be filed voluntary petitions for relief (the “Chapter 11 Cases”) under
the provisions of the Bankruptcy Code in the United States Bankruptcy Court for the Southern
District of Texas or another court of proper jurisdiction (the “Bankruptcy Court”).

        RESOLVED FURTHER, that each of the Chief Executive Officer and Executive Vice
Presidents of each of the Approach Entities (each an “Authorized Officer”, and collectively, the
“Authorized Officers”), any one of whom may act individually without the joinder of any of the
others be, and each of them hereby is, authorized, empowered, and directed to execute and file on
behalf of each Approach Entity all petitions, schedules, lists, and other motions, papers, or
documents (including the filing of financing statements) as necessary to commence the Chapter
11 Cases, and to take any and all action that they deem necessary, appropriate, or desirable to
obtain such relief, including, without limitation, any action necessary, appropriate, or desirable to
maintain the ordinary course operation of each Approach Entity’s business.

Relating to the Sales and Marketing Process

        RESOLVED FURTHER, in the judgment of the Board, it is desirable and in the best
interests of each Approach Entity, their creditors, and other parties-in-interest, that Management,
in consultation with the Advisors, shall be, and hereby is, authorized, empowered and directed to
engage in a sales and marketing process of the Approach Entities and all of their assets.

        RESOLVED FURTHER, that each of the Authorized Officers, any one of whom may act
individually without the joinder of any of the others, be, and hereby are, authorized, empowered
and directed in the name of, and on behalf of, each Approach Entity to engage in and effect a sales
and marketing process of the Approach Entities and all of their assets.

Relating to Retention of Advisors

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ the law firm of Thompson & Knight LLP (“TK”), as each
Approach Entity’s counsel, to represent and assist each Approach Entity in carrying out its duties
under the Bankruptcy Code and to take any and all actions to advance each Approach Entity’s
rights and remedies, including filing any pleadings and conducting any potential restructuring or
sale process on behalf of each Approach Entity; and, in connection therewith, each of the
Authorized Officers, with power of delegation, is hereby authorized, empowered, and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain TK in accordance with applicable law.

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed to employ the firm of Perella Weinberg Partners L.P.
(“Perella”), including its affiliate Tudor, Pickering, Holt & Co., as each Approach Entity’s
financial advisor and investment banker; and, in connection therewith, each of the Authorized


                                                 3
511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 12 of 24




Officers, with power of delegation, is hereby authorized, empowered and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain Perella in accordance with applicable law.

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed to employ the firm of KPMG US LLP (“KPMG”), as each
Approach Entity’s tax advisor; and, in connection therewith, each of the Authorized Officers, with
power of delegation, is hereby authorized, empowered and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain KPMG in accordance with applicable law.

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed to employ the firm of Alvarez & Marsal North America, LLC
(“Alvarez”), as each Approach Entity’s restructuring advisor; and, in connection therewith, each
of the Authorized Officers, with power of delegation, is hereby authorized, empowered, and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain Alvarez in accordance with applicable law.

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed to employ the firm of Epiq Corporate Restructuring, LLC
(“Epiq”), as each Approach Entity’s claims, noticing and solicitation agent to represent each
Approach Entity in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance each Approach Entity’s rights and obligations; and, in connection therewith,
each of the Authorized Officers, with power of delegation, is hereby authorized, empowered and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain Epiq in accordance with applicable law.

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed to employ any other professionals deemed necessary and
appropriate by the Authorized Officers, after consultation with the Board, to assist each Approach
Entity in carrying out its duties under the Bankruptcy Code; and in connection therewith, each of
the Authorized Officers, with power of delegation, is hereby authorized, empowered, and directed
to execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to be
filed an appropriate application for authority to retain the services of any other professionals as
necessary.

       RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is, with
power of delegation, authorized, empowered, and directed to execute and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers and, in connection therewith,
to employ and retain all assistance by legal counsel, accountants, financial advisors, and other
professionals and to take and perform any and all further acts and deeds that each of the Authorized
Officers deem necessary, proper, or desirable in connection with each Approach Entity’s Chapter
11 Cases, with a view to the successful prosecution of such cases.




                                                 4
511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 13 of 24




Relating to the DIP Credit Agreement

        RESOLVED that the form, terms, and provisions of the DIP Credit Agreement and each
other DIP Loan Document, and the transactions contemplated by the DIP Credit Agreement
(including, without limitation, the borrowings thereunder) and each other DIP Loan Document,
the transactions contemplated therein, and the guarantees, liabilities, obligations, security interests
granted, and notes issued, if any, in connection therewith, be and hereby are authorized, adopted,
and approved.

       RESOLVED FURTHER, that each Approach Entity will obtain benefits from the DIP
Credit Agreement and it is advisable and in the best interest of each Approach Entity that each
Approach Entity enters into the DIP Credit Agreement and performs its obligations thereunder.

        RESOLVED FURTHER, that each Approach Entity will obtain benefits from the other
DIP Loan Documents and it is advisable and in the best interest of each Approach Entity that each
Approach Entity enters into the DIP Loan Documents to which it is or will be a party and performs
its obligations thereunder, including guaranteeing the obligations of each other Approach Entity
under the DIP Loan Documents and granting security interests in all or substantially all of its
assets.

        RESOLVED FURTHER, that each Approach Entity’s execution and delivery of, and its
performance of its obligations (including guarantees) in connection with the DIP Credit Agreement
and the other DIP Loan Documents, are hereby, in all respects, authorized and approved; and
further resolved, that each of the Authorized Officers is hereby authorized, empowered and
directed to negotiate the terms of and to execute, deliver and perform under the DIP Credit
Agreement and the other DIP Loan Documents and any and all other documents, certificates,
instruments, agreements, intercreditor agreements, security agreements, pledge agreements,
guarantees, mortgages, deeds of trust and any amendment or any other modification of any of the
foregoing (collectively, the “Related Documents”) required to consummate the transactions
contemplated by the DIP Credit Agreement and any other DIP Loan Document in the name and
on behalf of each Approach Entity, in the form approved, with such changes therein and
modifications and amendments thereto as any of the Authorized Officers may in his or her sole
discretion approve, which approval shall be conclusively evidenced by his or her execution thereof.
Such execution by any of the Authorized Officers is hereby authorized to be by facsimile, emailed,
engraved, or printed as deemed necessary and preferable.

        RESOLVED FURTHER, that each of the Authorized Officers, any one of whom may act
individually without the joinder of any of the others, be, and hereby are, authorized, empowered
and directed in the name of, and on behalf of, each Approach Entity to seek authorization to enter
into the DIP Credit Agreement and each other DIP Loan Document and to seek approval of the
use of cash collateral pursuant to a postpetition financing order in interim and final form, and any
Authorized Officer be, and hereby is, authorized, empowered, and directed to negotiate, execute,
and deliver any and all agreements, instruments, or documents, by or on behalf of each Approach
Entity, necessary to implement the postpetition financing, including providing for adequate
protection in accordance with section 363 of the Bankruptcy Code, as well as any additional or
further agreements for entry into the DIP Credit Agreement and each other DIP Loan Document
and the use of cash collateral in connection with the Chapter 11 Cases, which agreements may

                                                  5
511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 14 of 24




require each Approach Entity to grant adequate protection and liens to each Approach Entity’s
DIP Lenders and other lenders and each other agreement, instrument, or document to be executed
and delivered in connection therewith, by or on behalf of each Approach Entity pursuant thereto
or in connection therewith, all with such changes therein and additions thereto as any Authorized
Officer approves, such approval to be conclusively evidenced by the taking of such action or by
the execution and delivery thereof.

        RESOLVED FURTHER, that (i) the form, terms, and provisions of the DIP Credit
Agreement and all other DIP Loan Documents to which each Approach Entity is a party, (ii) the
grant of security interests in, pledges of, and liens on all or substantially all of the assets now or
hereafter owned by each Approach Entity as collateral (including pledges of equity, real property
and personal property as collateral) under the DIP Loan Documents, (iii) the guarantee of
obligations by each Approach Entity under the DIP Loan Documents, from which each Approach
Entity will derive value, in each case, be and hereby are, authorized, adopted, and approved, and
(iv) any Authorized Officer or other officer of each Approach Entity is hereby authorized,
empowered, and directed, in the name of and on behalf of each Approach Entity, to take such
actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and
cause the performance of, each of the transactions contemplated by the DIP Credit Agreement,
substantially in the form provided to the Board, the other DIP Loan Documents and such other
agreements, fee letters, commitment letters, certificates, instruments, receipts, petitions, motions,
or other papers or documents to which each Approach Entity is or will be a party or any order
entered into in connection with the Chapter 11 Cases (collectively with the DIP Credit Agreement,
the other DIP Loan Documents and the Related Documents, the “Financing Documents”), incur
and pay or cause to be paid all related fees and expenses, with such changes, additions, and
modifications thereto as an Authorized Officer executing the same shall approve.

        RESOLVED FURTHER, that each Approach Entity, as debtor and debtor-in-possession
under the Bankruptcy Code, be, and hereby is, authorized, empowered, and directed to incur any
and all obligations and to undertake any and all related transactions on substantially the same terms
as contemplated under the Financing Documents (collectively, the “Financing Transactions”),
including granting liens on its assets to secure such obligations and the refinancing of some or all
of the obligations outstanding under the Prepetition Credit Agreement (as defined in the DIP Credit
Agreement).

       RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed in the name of, and on behalf of, each Approach Entity, as
debtor and debtor in possession, to take such actions as in its discretion is determined to be
necessary, desirable, or appropriate to execute, deliver, and file: (i) the Financing Documents and
such agreements, certificates, instruments, guaranties, notices, and any and all other documents,
including, without limitation, any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions, and extensions of any Financing Documents,
necessary, desirable, or appropriate to facilitate the Financing Transactions; (ii) all petitions,
schedules, lists, and other motions, papers, or documents, which shall in its sole judgment be
necessary, proper, or advisable, which determination shall be conclusively evidenced by his/her or
their execution thereof; (iii) such other instruments, certificates, notices, assignments, and
documents as may be reasonably requested by the DIP Agent and other parties-in-interest; and (iv)


                                                  6
511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 15 of 24




such forms of deposit account control agreements, officer’s certificates, and compliance
certificates as may be required by the Financing Documents;

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered, and directed in the name of, and on behalf of, each Approach Entity to
file or to authorize the DIP Agent to file any Uniform Commercial Code (“UCC”) financing
statements, any other equivalent filings, any intellectual property or real estate filings and
recordings, and any necessary assignments for security or other documents in the name of each
Approach Entity that the DIP Agent deems necessary or convenient to perfect any lien or security
interest granted under the Financing Documents, including any such UCC financing statement
containing a generic description of collateral, such as “all assets,” “all property now or hereafter
acquired,” and other similar descriptions of like import, and to execute and deliver, and to record
or authorize the recording of, such mortgages and deeds of trust in respect of real property of each
Approach Entity and such other filings in respect of intellectual and other property of each
Approach Entity, in each case as the DIP Agent may reasonably request to perfect the security
interests of the DIP Agent under the Financing Documents;

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered and directed in the name of, and on behalf of, each Approach Entity to
take all such further actions, including, without limitation, to pay or approve the payment of all
fees and expenses payable in connection with the Financing Transactions and all fees and expenses
incurred by or on behalf of each Approach Entity in connection with the foregoing resolutions, in
accordance with the terms of the Financing Documents, which shall in their reasonable business
judgment be necessary, proper, or advisable to perform each Approach Entity’s obligations under
or in connection with the Financing Documents or any of the Financing Transactions and to fully
carry out the intent of the foregoing resolutions;

       RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, empowered and directed in the name of, and on behalf of, each Approach Entity, to
execute and deliver any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, and extensions of the postpetition financing or any of the Financing
Documents or to do such other things which shall in their sole judgment be necessary, desirable,
proper, or advisable to give effect to the foregoing resolutions, which determination shall be
conclusively evidenced by his/her or their execution thereof; and

        RESOLVED FURTHER, that to the extent any Approach Entity serves as the sole
member, general partner, managing member, equivalent manager, or other governing body of any
limited liability company, corporation, or partnership (each such entity, a “Controlled Entity”),
each Authorized Officer, as applicable, is authorized, empowered and directed to take each of the
actions described in these resolutions or any of the actions authorized by these resolutions on
behalf of the applicable Controlled Entity.

Relating to Further Authorization and Ratification

       RESOLVED that, in order to fully carry out the intent and effectuate the purposes of the
foregoing resolutions, each of the Authorized Officers, any of whom may act without the joinder
of any of the others, be, and hereby is, authorized and directed, in the name and on behalf of each

                                                 7
511851.000057 22776348.5
         Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 16 of 24




Approach Entity, to take or cause to be taken any and all such further actions in connection with
the foregoing resolutions, to execute and deliver all such further instruments and documents, to
make all such applications and filings with governmental or regulatory authorities, to seek any and
all consents and/or approvals and to pay all fees and expenses incurred by any Approach Entity in
connection with the foregoing resolutions, in each case, which shall in such Authorized Officer’s
judgment be deemed necessary, proper or advisable, such determination to be evidenced
conclusively by any such Authorized Officer’s execution and delivery thereof or taking of action
in respect thereto.

        RESOLVED FURTHER, that all actions of the officers and directors of any Approach
Entity heretofore taken in connection with the matters described in the foregoing resolutions are
hereby approved, adopted, ratified and confirmed in all respects.



                                             *****




                                                8
511851.000057 22776348.5
          Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 17 of 24




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                         §
In re:                                                   §         Chapter 11
                                                         §
APPROACH RESOURCES INC., et al.,                         §         Case No. 19-_______ (___)
                                                         §
                                                         §         (Joint Administration Requested)
                             1                           §
                   Debtors
                                                         §

                   LIST OF EQUITY SECURITY HOLDERS (RULE 1007(a)(3))

         Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Approach Resources Inc. (“Approach,” and together with its debtor-

affiliates, the “Debtors”), hereby states that, based upon public filings, Wilks Brothers, LLC and

its affiliates (“Wilks”) holds approximately 48% of Approach’s equity interests. Based upon

public filings, no other person or entity owns 5% or more of Approach’s equity interests.2

         The undersigned, the Chief Executive Officer of the Debtor, hereby declares under penalty

of perjury that the information contained herein is true and correct to the best of his knowledge,

information and belief, as of November 18, 2019.

         Executed this 18th day of November, 2019

                                                     _/s/ Sergei Krylov________
                                                     By:     Sergei Krylov
                                                     Name: Sergei Krylov
                                                     Title: Chief Executive Officer


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116.
2
  By separate motion, filed contemporaneously herewith, the Debtors request that the court waive requirements of
Bankruptcy Rule 1007(a)(3). However, in an attempt to comply with the requirements of Bankruptcy Rule 1007(a)(3)
to the extent reasonably possible, the Debtors have filed this list of significant equity security holders.

LIST OF EQUITY SECURITY HOLDERS                                                                             PAGE 1
511851.000057 22773866.4
          Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 18 of 24




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                         §
In re:                                                   §         Chapter 11
                                                         §
APPROACH RESOURCES INC., et al.,                         §         Case No. 19-_______ (___)
                                                         §
                                                         §         (Joint Administration Requested)
                             1                           §
                   Debtors
                                                         §

                  CORPORATE OWNERSHIP STATEMENT (RULE 1007(a)(l))

         Pursuant to Rules 1007(a)(l) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

Approach Resources Inc. (“Approach”) hereby certifies that, based upon public filings, Wilks

Brothers, LLC and its affiliates (“Wilks”) holds approximately 48% of Approach’s equity

interests. Based upon public filings, no other person or entity owns 10% or more of Approach’s

equity interests.

         The undersigned, the Chief Executive Officer of the Debtor, hereby declares under penalty

of perjury that the information contained herein is true and correct to the best of his knowledge,

information and belief, as of November 18, 2019.

         Executed this 18th day of November, 2019



                                                     _/s/ Sergei Krylov___________________________
                                                     By:     Sergei Krylov
                                                     Name: Sergei Krylov
                                                     Title: Chief Executive Officer



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116.


CORPORATE OWNERSHIP STATEMENT                                                                               PAGE 1
511851.000057 22773865.4
                      Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 19 of 24

 Fill in this information to identify the case and this filing:


              Approach Resources Inc.
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                       Corporate Ownership Statement and List of Equity Security Holders
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    11/18/19
        Executed on ____________                                /s/Sergei Krylov
                                                               _________________________________________________________________________
                           MM / DD / YYYY                      Signature of individual signing on behalf of debtor



                                                                 Sergei Krylov
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chief Executive Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                                 Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 20 of 24



                                                                                   Approach Resources Inc. - Top 30 Creditors
                                                                                               As of 11/18/19

                                                                                                                                                                          Amount of unsecured claim
                                                                                                                                 Indicate if
                                                                                                   Nature of the claim                         If the claim is fully unsecured, fill in only unsecured claim amount. If claim
                                                                                                                                  claim is
Name of creditor and complete mailing     Name, telephone number, and email address of      (for example, trade debts, bank                      is partially secured, fill in total claim amount and deduction for value of
                                                                                                                                contingent,
    address, including zip code                         creditor contact                   loans, professional services, and                                   collateral or setoff to calculate unsecured claim.
                                                                                                                               unliquidated,
                                                                                                 government contracts)                          Total claim, if partially Deduction for value of
                                                                                                                                or disputed                                                               Unsecured claim
                                                                                                                                                        secured                 collateral or setoff
 1 JPMorgan Chase Bank, N.A., as        JPMorgan Chase Bank, N.A.                               Deficiency Claim re:           Unliquidated    $            322,000,000           Undetermined             Undetermined
   Administrative Agent                 2200 Ross Avenue                                    6.70% Senior Secured Facility
                                        Floor 3
                                        Dallas, TX 75201-2787                                         Due 2020

                                        Attention: David Morris

                                        PHONE: 214-965-2925
                                        FAX: 214-367-4405
                                        EMAIL: david.m.morris@jpmorgan.com

 2 Wilmington Trust, N.A., as           Wilmington Trust, N.A.                                   Deficiency Claim re:          Unliquidated                          -                          -                84,600,000
   Successor Trustee                    15950 North Dallas Parkway                               7.00% Senior Notes
                                        Suite 550
                                        Dallas, TX 75248                                              Due 2021

                                        Attention: Approach Resources Inc. Administrator

                                        PHONE: 972-383-3151
                                        FAX:
                                        EMAIL: sgoffinet@wilmingtontrust.net

 3 USA Compression Partners             100 Congress Avenue                                             Trade                                                        -                                              492,521
                                        Suite 450
                                        Austin, TX 78701

                                        Attn: Matthew C. Liuzzi, CFO

                                        PHONE: 512- 473-2662
                                        FAX: 512-320-0706
                                        EMAIL: matt.liuzzi@usacompression.com

 4 R & N Trenching Inc                  304 E. Garden Avenue                                            Trade                                                        -                                              145,291
                                        P.O. Box 85
                                        Mertzon, TX 76941

                                        Attn: Richard G. Baumann

                                        PHONE: 325-835-7098
                                        FAX:
                                        EMAIL:

 5 Jet Specialty & Supply, Inc          211 Market Avenue                                               Trade                                                        -                                               65,397
                                        Boerne, TX 78006

                                        Attn: Ted Williams, CFO

                                        PHONE: 830-331-9457
                                        FAX:
                                        EMAIL: ted.williams@jetspecialty.com

 6 Jacam Chemicals 2013 LLC             205 South Broadway                                              Trade                                                        -                                               64,531
                                        Sterling, KS 67579

                                        Attn: Stephen Tuszynski, CFO

                                        PHONE: 620-278-3355
                                        FAX: 620-278-2013
                                        EMAIL:

 7 Wrenched Up Roustabouts, LLC         3922 Blair Lane                                                 Trade                                                        -                                               48,457
                                        San Angelo, TX 79702

                                        Attn: Mason Surber, Co-Owner/Operations Manager

                                        PHONE: 432-631-4572
                                        FAX:
                                        EMAIL: surberroustabout@gmail.com
                                  Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 21 of 24



                                                                                   Approach Resources Inc. - Top 30 Creditors
                                                                                               As of 11/18/19

                                                                                                                                                                         Amount of unsecured claim
                                                                                                                                Indicate if
                                                                                                  Nature of the claim                         If the claim is fully unsecured, fill in only unsecured claim amount. If claim
                                                                                                                                 claim is
Name of creditor and complete mailing     Name, telephone number, and email address of     (for example, trade debts, bank                      is partially secured, fill in total claim amount and deduction for value of
                                                                                                                               contingent,
    address, including zip code                         creditor contact                  loans, professional services, and                                   collateral or setoff to calculate unsecured claim.
                                                                                                                              unliquidated,
                                                                                                government contracts)                          Total claim, if partially Deduction for value of
                                                                                                                               or disputed                                                               Unsecured claim
                                                                                                                                                       secured                 collateral or setoff
 8 Diamond Energy Services, LP          406 S. Boulder Avenue,                                         Trade                                                           -                                             31,489
                                        Suite 708
                                        Tulsa, OK 74103

                                        Attn: Richard Bedner

                                        PHONE: 830-663-2461
                                        FAX: 830-663-5753
                                        EMAIL:

 9 Pro-Ject Chemicals LLC               1800 Hughes Landing Boulevard # 175                            Trade                                                        -                                               29,139
                                        The Woodlands, TX 77380

                                        Attn: Jim Bonsall, Controller

                                        PHONE: 832-403-2560
                                        FAX: 832-403-3046
                                        EMAIL: jbonsall@pro-jectchemicals.com

10 Equipment Transport                  1 Tyler Court                                                  Trade                                                        -                                               25,118
                                        Carlisle, PA 17015

                                        Attn: Glenn Lewis

                                        PHONE: 717-254-6731
                                        FAX: 717-256-5830
                                        EMAIL: g.lewis@equipmenttransportllc.com

11 Bruington Engineering LLC            8620 N New Braunfels                                           Trade                                                        -                                               20,300
                                        Suite 315
                                        San Antonio, TX 78217

                                        Attn: Steve Bruington

                                        PHONE: 210-828-8117
                                        FAX: 210-828-5274
                                        EMAIL:

12 JMC Transport Service, LLC           104 PR 3304                                                    Trade                                                        -                                               18,272
                                        Sonora, TX 76950

                                        Attn: John Creek, Owner

                                        PHONE: 325-387-2511
                                        FAX: 325-387-5640
                                        EMAIL:

13 Petrosmith Coating, LP               7510 US Highway 277 South                                      Trade                                                        -                                               16,762
                                        Abiline, TX 79606

                                        Attn: George Percival

                                        PHONE: 325-695-1301
                                        FAX: 325-695-1331
                                        EMAIL: george.percival@petrosmith.com

14 All-Tex Irrigation & Supply, LLC     3727 S. Jackson                                                Trade                                                        -                                               14,581
                                        San Angelo, TX 76903

                                        Attn: Jeff Perrine

                                        PHONE: 325-949-1172
                                        FAX: 325-223-8642
                                        EMAIL: jeff@alltexirrigation.com
                                      Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 22 of 24



                                                                                 Approach Resources Inc. - Top 30 Creditors
                                                                                             As of 11/18/19

                                                                                                                                                                        Amount of unsecured claim
                                                                                                                               Indicate if
                                                                                                 Nature of the claim                         If the claim is fully unsecured, fill in only unsecured claim amount. If claim
                                                                                                                                claim is
Name of creditor and complete mailing     Name, telephone number, and email address of    (for example, trade debts, bank                      is partially secured, fill in total claim amount and deduction for value of
                                                                                                                              contingent,
    address, including zip code                         creditor contact                 loans, professional services, and                                   collateral or setoff to calculate unsecured claim.
                                                                                                                             unliquidated,
                                                                                               government contracts)                          Total claim, if partially Deduction for value of
                                                                                                                              or disputed                                                               Unsecured claim
                                                                                                                                                      secured                 collateral or setoff
15 Performance Wellhead                 8505 Jackrabbit Dr,                                           Trade                                                           -                                             13,119
                                        Suite A
                                        Houston, TX 77095

                                        Attn: David McLaurin

                                        PHONE: 281-200-2330
                                        FAX: 281-200-2332
                                        EMAIL: dmclaurin@pwfrac.com

16 Mustang Gas Compression, LLC         2500 Woodbine Drive                                           Trade                                                        -                                               10,000
                                        Kilgore, TX 75662

                                        Attn: Jim Weaver

                                        PHONE: 903-949-0417
                                        FAX: 903-984-3781
                                        EMAIL: jweaver@mustangcompression.com

17 Niblett's Oilfield Services, Inc     678 S US Highway 277                                          Trade                                                        -                                                9,935
                                        Eldorado, TX 76936-0910

                                        Attn: Charles A. Niblett, President

                                        PHONE: 325-853-2521
                                        FAX: 325-853-3254
                                        E-MAIL:

18 B & B Trucking                       3011 Highway 864                                              Trade                                                        -                                                8,865
                                        Sonora, TX 76950

                                        Attn: Jock Dutton

                                        PHONE: 325-387-3843
                                        FAX:
                                        EMAIL: inventory@bb-trucking.com

19 Renegade Well Services, LLC          3301 E. HWY 377 Suite 202                                     Trade                                                        -                                                8,030
                                        P.O. Box 7180
                                        Granbury, TX 76049

                                        Attn: Jacob Percifull, CEO

                                        PHONE: 682-936-4446
                                        FAX: 682-936-4451
                                        E-MAIL:

20 Lufkin Industries, Inc               601 S. Raguet                                                 Trade                                                        -                                                4,634
                                        Lufkin, TX 75904

                                        Attn: Brian Worrell

                                        PHONE: 936-634-2211
                                        FAX: 936-637-5272
                                        EMAIL:

21 Apergy ESP Systems LLC               2445 Technology Forest Rd.                                    Trade                                                        -                                                4,266
                                        Bldg 4, Suite 900
                                        The Woodlands, Texas 77381

                                        Attn: John Seaman, Director of Finance

                                        PHONE: 281-403-5772
                                        FAX: 281-403-5746
                                        E-MAIL: john.seaman@doverals.com
                                 Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 23 of 24



                                                                                 Approach Resources Inc. - Top 30 Creditors
                                                                                             As of 11/18/19

                                                                                                                                                                        Amount of unsecured claim
                                                                                                                               Indicate if
                                                                                                 Nature of the claim                         If the claim is fully unsecured, fill in only unsecured claim amount. If claim
                                                                                                                                claim is
Name of creditor and complete mailing     Name, telephone number, and email address of    (for example, trade debts, bank                      is partially secured, fill in total claim amount and deduction for value of
                                                                                                                              contingent,
    address, including zip code                         creditor contact                 loans, professional services, and                                   collateral or setoff to calculate unsecured claim.
                                                                                                                             unliquidated,
                                                                                               government contracts)                          Total claim, if partially Deduction for value of
                                                                                                                              or disputed                                                               Unsecured claim
                                                                                                                                                      secured                 collateral or setoff
22 Patriot Automation & Control Inc. 6755 Spindletop Road                                             Trade                                                           -                                              4,202
                                     San Angelo, TX 76901

                                        Attn: Javier Favila, Branch Manager

                                        PHONE: 325-653-7546
                                        FAX: 325-653-4421
                                        EMAIL:

23 RWLS, LLC                            1937 West Ave                                                 Trade                                                        -                                                3,860
                                        PO Box 852
                                        Levelland, TX 79336

                                        Attn: Randy Cassady, VP Operations

                                        PHONE: 806-897-0735
                                        FAX: 806-897-0736
                                        EMAIL:

24 Howard Measurement Co., Inc.         1637 Enterprise Street                                        Trade                                                        -                                                2,879
                                        Athens, TX 75751

                                        Attn: Pam Hobgood

                                        PHONE: 469-964-9361
                                        FAX:
                                        EMAIL: phobgood@howardmeasurement.com

25 Liberty Lift Solutions LLC           16420 Park Ten Place                                          Trade                                                        -                                                2,864
                                        Suite 300
                                        Houston, TX 77084-5692

                                        Attn: David Jones Sr.

                                        PHONE: 713-575-2300
                                        FAX:
                                        EMAIL: david.jones@libertylift.com

26 Rig Power, Inc                       415 W. Wall St                                                Trade                                                        -                                                2,240
                                        Suite 835
                                        Midland, TX 79701

                                        Attn: Kyle Braun

                                        PHONE: 432-570-7500
                                        FAX: 432-570-7502
                                        EMAIL:

27 Mulholland Energy Services, LLC      10308 W County Road 72                                        Trade                                                        -                                                2,225
                                        Midland, TX 79707

                                        Attn: Malcolm Mulholland

                                        PHONE: 432-703-7045
                                        FAX:
                                        EMAIL:

28 Odessa Pumps & Equipment, Inc        8161 Dorado Dr                                                Trade                                                        -                                                1,926
                                        Odessa, TX 79765

                                        Attn: Clayton Kenworthy

                                        PHONE: 830-755-5160
                                        FAX:
                                        EMAIL: clayton@odessapumps.com
                                 Case 19-36444 Document 1 Filed in TXSB on 11/18/19 Page 24 of 24



                                                                                 Approach Resources Inc. - Top 30 Creditors
                                                                                             As of 11/18/19

                                                                                                                                                                        Amount of unsecured claim
                                                                                                                               Indicate if
                                                                                                 Nature of the claim                         If the claim is fully unsecured, fill in only unsecured claim amount. If claim
                                                                                                                                claim is
Name of creditor and complete mailing     Name, telephone number, and email address of    (for example, trade debts, bank                      is partially secured, fill in total claim amount and deduction for value of
                                                                                                                              contingent,
    address, including zip code                         creditor contact                 loans, professional services, and                                   collateral or setoff to calculate unsecured claim.
                                                                                                                             unliquidated,
                                                                                               government contracts)                          Total claim, if partially Deduction for value of
                                                                                                                              or disputed                                                               Unsecured claim
                                                                                                                                                      secured                 collateral or setoff
29 C & J Well Services Inc              3990 Rogerdale                                                Trade                                                           -                                              1,839
                                        Houston, TX 77042

                                        Attn: Don Gawick, President

                                        PHONE: 713-325-6000
                                        FAX:
                                        E-MAIL: don.gawick@cjes.com

30 Vision Exploration LLC               145 St. Ives Drive                                            Trade                                                        -                                                1,798
                                        Madison, MS 39110

                                        Attn: Steve Walnkinshaw, President

                                        PHONE: 601-607-3227
                                        FAX: 855-426-8624
                                        EMAIL: steve@visionexploration.com
